DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/07/2022 with respect to claims 1, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, line 8, “areas” should read “area”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in claims 1, 11, and 12 is a relative term which renders the claims indefinite. The term “large” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "large" is considered indefinite because an amount of luggage may be considered large by some and small by others. Additionally, it is not clear if the large amount is referring to a number of pieces of luggage or the size of the luggage itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (U.S. Patent No. 11067985; hereinafter Kozloski) and further in view of Buttolo (U.S. Publication No. 2018/0039917; hereinafter Buttolo).
Regarding claim 1, Kozloski teaches a vehicle control system (Kozloski: Col. 2, lines 56-57; i.e., a method, system, and computer product for inferring or modifying a route)
comprising: a hardware processor configured to recognize a surrounding environment of a vehicle (Kozloski: Col. 3, lines 4-6; i.e., SDV 100 is depicted as including functional units including perception sensors 110A, 110B, 110C, for the detecting/sensing of road conditions);   
a driving controller configured to perform at least one of speed control and steering control of the vehicle on the basis of a recognition result of the hardware processor (Kozloski: Col. 3, lines 26-29; i.e., the GPS operates in conjunction with radars, sensors, LIDAR and mapping software, run at the computer system, to navigate and maneuver the SDV to a final destination; Col. 3, lines 39-46; i.e., the SDV include … signal communications systems that enable communications among the computer(s), sensors, … for providing autonomous vehicle functionality including SDV motion control and SDV steering control);
and a communication device configured to acquire schedule information of a rider of the vehicle (Kozloski: Col. 5, lines 55-58; i.e., calendar API 265 providing instructions that, when run by a processor, configures the system to obtain the passenger's current schedule information, such as that passenger's personal calendar entered via a calendar program),
and wherein the driving controller is configured to generate a target trajectory on the basis of the schedule information acquired by the communication device (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry).
Kozloski does not explicitly teach wherein the driving controller is configured to generate a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board, and in a case in which information indicating that an amount of luggage is large is included in the schedule information, the driving controller is configured to determine a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area.
However, in the same field of endeavor, Buttolo teaches wherein the driving controller is configured to generate a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board (Buttolo: Par. 18; i.e., allowing the vehicle to stop with an assigned/reserved seating location at a passenger loading position of a waiting passenger… if a specific seating area has been reserved, the vehicle may stop with the corresponding door (or other vehicle entrance) aligned with the passenger), and in a case in which information indicating that an amount of luggage is large is included in the schedule information, the driving controller is configured to determine a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area (Buttolo: Par. 18; i.e., if luggage is detected, the vehicle may stop at a position presenting the cargo area to the passenger rather than a boarding door; Par. 47; i.e., zones exterior to the vehicle may also be identified for use in aligning a … luggage or cargo area, such as a trunk, hatchback, or back doors with a passenger awaiting boarding that has indicated luggage as part of the ride-sharing reservation; the vehicle is stopped with the back door close to the boarding area based on the schedule indicating there is luggage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the driving controller is configured to generate a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board, and in a case in which information indicating that an amount of luggage is large is included in the schedule information, the driving controller is configured to determine a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area, as taught by Buttolo. Doing so would allow the system to make loading and unloading passengers and luggage more efficient (Buttolo: Par. 15; i.e., to optimize logistics of loading and unloading passengers and/or luggage).
Regarding claim 2, Kozloski in view of Buttolo teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes an irregular event that is scheduled irregularly (Kozloski: Col. 8, lines 17-21; i.e., an SDV is programmed to pick up a passenger arriving by plane at an airport based on a user's calendar information which indicates an arrival time, flight number and/or airlines of a passenger to be picked up; picking up a passenger from an airport is an irregularly scheduled event as it does not occur regularly such as going to work for a daily meeting),
and the driving controller is configured to determine a stop position of the vehicle on the basis of information associated with the irregular event when the irregular event has been scheduled (Kozloski: Col. 9, lines 30-32; i.e., if the drop off location at an airport terminal is congested, the SDV may alter its speed so that it arrives when a safe drop off location is available; the stop position of the vehicle is at the airport terminal determined from the schedule information).
Regarding claim 4, Kozloski in view of Buttolo teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes a regular event that is scheduled regularly (Kozloski: Col. 4, lines 33-34; i.e., the calendar API at computer system 200 can access meeting times for the passenger; the regularly scheduled event is a meeting),
wherein the driving controller is configured to determine that a short amount of time is required until the vehicle departs (Kozloski: Col. 7, lines 44-49; i.e., a car service who can dispatch an SDV to pick up the user at a requested time, or at an alternative time based on an initial traffic assessment of routes used to navigate the passenger to the desired destination at an estimated arrival time indicated by the passenger's calendar; the system determined how much time is needed until the vehicle departs to make sure the passenger arrives on time).
Regarding claim 5, Kozloski in view of Buttolo teaches the vehicle control system according to claim 4. Kozloski further teaches wherein the driving controller is configured to determine that the rider can board at a pick-up time associated with the regular event even if there is no instruction from the rider (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry, where the pickup time may be based on parameters such as the meeting time, traffic, weather, etc.).
Regarding claim 10, Kozloski in view of Buttolo teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information 20includes at least one of the number of riders scheduled to board the vehicle, an attribute of the riders of the vehicle, and a destination of the vehicle (Kozloski: Col. 13, lines 33-35; i.e., the SDV system will learn based on this behavior and take steps to avoid missing flight for similarly situated future passengers; the system learns that the passenger gets nervous that they will miss their flight),
wherein the driving controller is configured to change a boarding mode and an exiting mode on the basis of the number of riders scheduled to board the vehicle, the attribute of the riders of the vehicle, or the destination of the vehicle (Kozloski: Col. 14, lines 42-44; i.e., the cognitive state of one or more passengers could be used to tailor the drop off time at the airport; the vehicle can modify the drop-off time based on an attribute of the rider being nervous about missing a flight).
Regarding claim 11, Kozloski teaches a vehicle control method (Kozloski: Col. 2, lines 56-57; i.e., a method, system, and computer product for inferring or modifying a route)
comprising: a computer recognizing a surrounding environment of a vehicle (Kozloski: Col. 3, lines 4-6; i.e., SDV 100 is depicted as including functional units including perception sensors 110A, 110B, 110C, for the detecting/sensing of road conditions);
performing at least one of speed control and steering control of the vehicle on the basis of a result of the recognition (Kozloski: Col. 3, lines 26-29; i.e., the GPS operates in conjunction with radars, sensors, LIDAR and mapping software, run at the computer system, to navigate and maneuver the SDV to a final destination; Col. 3, lines 39-46; i.e., the SDV include … signal communications systems that enable communications among the computer(s), sensors, … for providing autonomous vehicle functionality including SDV motion control and SDV steering control);     
acquiring schedule information of a rider of the vehicle (Kozloski: Col. 5, lines 55-58; i.e., calendar API 265 providing instructions that, when run by a processor, configures the system to obtain the passenger's current schedule information, such as that passenger's personal calendar entered via a calendar program);
and generating a target trajectory on the basis of the acquired schedule information (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry).
Kozloski does not explicitly teach generating a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board, and in a case in which information indicating that an amount of luggage is large is included in the schedule information, further determining a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area.
However, in the same field of endeavor, Buttolo teaches generating a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board (Buttolo: Par. 18; i.e., allowing the vehicle to stop with an assigned/reserved seating location at a passenger loading position of a waiting passenger… if a specific seating area has been reserved, the vehicle may stop with the corresponding door (or other vehicle entrance) aligned with the passenger), and in a case in which information indicating that an amount of luggage is large is included in the schedule information, further determining a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area (Buttolo: Par. 18; i.e., if luggage is detected, the vehicle may stop at a position presenting the cargo area to the passenger rather than a boarding door; Par. 47; i.e., zones exterior to the vehicle may also be identified for use in aligning a … luggage or cargo area, such as a trunk, hatchback, or back doors with a passenger awaiting boarding that has indicated luggage as part of the ride-sharing reservation; the vehicle is stopped with the back door close to the boarding area based on the schedule indicating there is luggage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method of Kozloski to have further incorporated generating a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board, and in a case in which information indicating that an amount of luggage is large is included in the schedule information, further determining a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area, as taught by Buttolo. Doing so would allow the system to make loading and unloading passengers and luggage more efficient (Buttolo: Par. 15; i.e., to optimize logistics of loading and unloading passengers and/or luggage).
Regarding claim 12, Kozloski teaches a non-transitory computer-readable storage medium storing a program that causes a computer to: (Kozloski: Col. 3, lines 64-66; i.e., a memory 254, e.g., for storing an operating system and program instructions; Col. 4, lines 60-61; i.e., memory 254 may include, for example, non-transitory computer readable media)
recognize a surrounding environment of a vehicle (Kozloski: Col. 3, lines 4-6; i.e., SDV 100 is depicted as including functional units including perception sensors 110A, 110B, 110C, for the detecting/sensing of road conditions);
perform at least one of speed control and steering control of the vehicle on the basis of a result of the recognition (Kozloski: Col. 3, lines 26-29; i.e., the GPS operates in conjunction with radars, sensors, LIDAR and mapping software, run at the computer system, to navigate and maneuver the SDV to a final destination; Col. 3, lines 39-46; i.e., the SDV include … signal communications systems that enable communications among the computer(s), sensors, … for providing autonomous vehicle functionality including SDV motion control and SDV steering control);   
acquire schedule information of a rider of the vehicle (Kozloski: Col. 5, lines 55-58; i.e., calendar API 265 providing instructions that, when run by a processor, configures the system to obtain the passenger's current schedule information, such as that passenger's personal calendar entered via a calendar program);
and generate a target trajectory on the basis of the acquired schedule information (Kozloski: Col. 6, lines 5-8; i.e., based on the information obtained, the electronic calendar can be used to automatically summon an SDV for one or more passengers to pick them up based on a calendar entry).
Kozloski does not explicitly teach generating a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board, and in a case in which information indicating that an amount of luggage is large is included in the schedule information, further determine a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area.
However, in the same field of endeavor, Buttolo teaches generating a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board (Buttolo: Par. 18; i.e., allowing the vehicle to stop with an assigned/reserved seating location at a passenger loading position of a waiting passenger… if a specific seating area has been reserved, the vehicle may stop with the corresponding door (or other vehicle entrance) aligned with the passenger), and in a case in which information indicating that an amount of luggage is large is included in the schedule information, further determine a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area (Buttolo: Par. 18; i.e., if luggage is detected, the vehicle may stop at a position presenting the cargo area to the passenger rather than a boarding door; Par. 47; i.e., zones exterior to the vehicle may also be identified for use in aligning a … luggage or cargo area, such as a trunk, hatchback, or back doors with a passenger awaiting boarding that has indicated luggage as part of the ride-sharing reservation; the vehicle is stopped with the back door close to the boarding area based on the schedule indicating there is luggage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control method of Kozloski to have further incorporated generating a target trajectory so as to make a door of the vehicle to be close to a position of a boarding/exiting area for the vehicle letting the rider exit or for the vehicle letting the rider board, and in a case in which information indicating that an amount of luggage is large is included in the schedule information, further determine a stop mode of the vehicle such that a backdoor of the vehicle is close to the position of the boarding/exiting area, as taught by Buttolo. Doing so would allow the system to make loading and unloading passengers and luggage more efficient (Buttolo: Par. 15; i.e., to optimize logistics of loading and unloading passengers and/or luggage).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Buttolo and further in view of Ramanujam (U.S. Patent No. 10023231; hereinafter Ramanujam).
Regarding claim 3, Kozloski in view of Buttolo teaches the vehicle control system according to claim 2, but Kozloski does not teach wherein the hardware processor is 20configured to inquire, at a time that is a predetermined duration before a pick-up time associated with the irregular event, of the rider whether or not pick-up at the pick-up time is possible and to acquire an inquiry result, wherein the driving controller is configured to control the vehicle on the basis of the inquiry result acquired by the hardware processor.
However, in the same field of endeavor, Ramanujam teaches wherein the hardware processor is 20configured to inquire, at a time that is a predetermined duration before a pick-up time associated with the irregular event, of the rider whether or not pick-up at the pick-up time is possible and to acquire an inquiry result (Ramanujam: Col. 3, lines 61-67; i.e., the autonomous vehicle may send a confirmation to the user's mobile device indicating that the autonomous vehicle will return to the drop off area at 5:45 PM. If the user's schedule changes (e.g., the movie runs over its original end time), the user may instruct the autonomous vehicle to stay at the parking space until further notice; at a predetermined time before the pick-up time, it is determined from the user’s response that the scheduled pick-up time is not possible and that the vehicle should stay at the parking space), wherein the driving controller is configured to control the vehicle on the basis of the inquiry result acquired by the hardware processor (Ramanujam: Col. 14, lines 59-62; i.e., the autonomous vehicle 520 may wait for explicit instructions from the passenger's mobile device 510 before driving back to the selected location; the vehicle is controlled to remain parked).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the hardware processor is  20configured to inquire, at a time that is a predetermined duration before a pick-up time associated with the irregular event, of the rider whether or not pick-up at the pick-up time is possible and to acquire an inquiry result, wherein the driving controller is configured to control the vehicle on the basis of the inquiry result acquired by the hardware processor, as taught by Ramanujam. Doing so would allow the user to manually override the predetermined pick-up time in the event they want to be picked up later and send a pick-up request when they are ready (Ramanujam: Col. 4, lines 53-55; i.e., at a later time, the mobile device 110 may send a request for the autonomous vehicle 120 to return to the preselected location in order to pick up the passenger).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Buttolo and further in view of Ramot et al. (U.S. Publication No. 2020/0160709; hereinafter Ramot).
Regarding claim 6, Kozloski in view of Buttolo teaches the vehicle control system according to claim 1, but Kozloski does not teach wherein the schedule information includes the number of riders, wherein the driving controller is configured to, when the number of riders is larger than a reference, change the target trajectory including making the position of the boarding/exiting area to a stop position where the riders can easily board compared to when the number of riders is equal to or smaller than the 15reference and to determine that the position of the boarding/exiting area is a stop position where the riders can easily exit.
However, in the same field of endeavor, Ramot teaches wherein the schedule information includes the number of riders (Ramot: Par. 127; i.e., the received information may include a pick-up location and a scheduled number of passengers expected to be picked up at the pick-up location), wherein the driving controller is configured to, when the number of riders is larger than a reference, change the target trajectory including making the position of the boarding/exiting area to a stop position where the riders can easily board compared to when the number of riders is equal to or smaller than the 15reference (Ramot: Par. 113; i.e., ridesharing management server 150 may set the second pick-up location at substantially the same location as the first pick-up location; if there is more than one user, there may be one pick-up location that makes it easier for all the passengers to board at the same time) and to determine that the position of the boarding/exiting area is a stop position where the riders can easily exit (Ramot: Par. 327; i.e., characterizing data indicating that the specific passenger is in a wheelchair may result in an adjustment of one or more weights towards a distance to the sidewalk; the stop position is adjusted depending on if a passenger is in a wheelchair).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the schedule information includes the number of riders, wherein the driving controller is configured to, when the number of riders is larger than a reference, change the target trajectory including making the position of the boarding/exiting area to a stop position where the riders can easily board compared to when the number of riders is equal to or smaller than the 15reference and to determine that the position of the boarding/exiting area is a stop position where the riders can easily exit, as taught by Ramot. Doing so would improve the efficiency of the process by saving time for the passengers (Ramot: Par. 113; i.e., the vehicle may pick up both users at about the same time at substantially the same location, further improving service efficiency).
Regarding claim 7, Kozloski in view of Buttolo teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes an accommodation place where the rider stays after exiting the vehicle (Kozloski: Col. 8, lines 37-38; i.e., the SDV is taking the passenger to the airport; the airport is where the rider stays after exiting the vehicle).
Kozloski does not teach wherein the driving controller is configured to, when a pick-up position of the vehicle is a position of the accommodation place, change the target trajectory including making the position of the boarding/exiting area to a stop position where the rider can easily board or a stop position where the rider can easily load luggage in the vehicle, and determine that the position of the boarding/exiting area is a stop position where the rider can easily exit or a stop position where the rider can easily unload luggage from 25the vehicle.
However, in the same field of endeavor, Ramot teaches wherein the driving controller is configured to, when a pick-up position of the vehicle is a position of the accommodation place, change the target trajectory including making the position of the boarding/exiting area to a stop position where the rider can easily board or a stop position where the rider can easily load luggage in the vehicle (Ramot: Par. 327; i.e., characterizing data indicating that the specific passenger is in a wheelchair may result in an adjustment of one or more weights towards a distance to the sidewalk; the stop position is adjusted depending on if a passenger is in a wheelchair to allow for easier boarding), and determine that the position of the boarding/exiting area is a stop position where the rider can easily exit or a stop position where the rider can easily unload luggage from 25the vehicle (Ramot: Par. 327; i.e., characterizing data indicating that the specific passenger is in a wheelchair may result in an adjustment of one or more weights towards a distance to the sidewalk; the stop position is adjusted depending on if a passenger is in a wheelchair to allow for easier exiting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the driving controller is configured to, when a pick-up position of the vehicle is a position of the accommodation place, change the target trajectory including making the position of the boarding/exiting area to a stop position where the rider can easily board or a stop position where the rider can easily load luggage in the vehicle, and determine that the exiting mode is a stop position where the rider can easily exit or a stop position where the rider can easily unload luggage from 25the vehicle, as taught by Ramot. Doing so would improve the efficiency of the process by saving time for the passengers (Ramot: Par. 113; i.e., the vehicle may pick up both users at about the same time at substantially the same location, further improving service efficiency).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski in view of Buttolo and further in view of Arditi (U.S. Publication No. 2019/0197430; hereinafter Arditi).
Regarding claim 8, Kozloski in view of Buttolo teaches the vehicle control system according to claim 1. Kozloski further teaches wherein the schedule information includes a predetermined day regarding the rider or a predetermined schedule regarding the rider (Kozloski: Col. 7, lines 58-61; i.e., if the scheduled time for the meeting is at a time of day coinciding with known rush-hour traffic, there is initially determined a need for extra buffer time to ensure the passenger's timely arrival at the meeting; the scheduled meeting time is at a predetermined time on a specific day).
Kozloski does not teach the vehicle control system further comprises an illumination controller configured to control an illumination provided in the vehicle, wherein the illumination controller is configured to determine a lighting mode of the illumination when a current day corresponds to the predetermined day or a day of the predetermined schedule.
However, in the same field of endeavor, Arditi teaches the vehicle control system further comprises an illumination controller configured to control an illumination provided in the vehicle (Arditi: Par. 35; i.e., lighting controller 322 may manage the colors and/or other lighting displayed by light features 314), wherein the illumination controller is configured to determine a lighting mode of the illumination when a current day corresponds to the predetermined day or a day of the predetermined schedule (Arditi: Par. 35; i.e., the front display 304 may display blue and the lighting controller 322 may cause the light features 314 to display blue so that the ride provider would know what color to look for; the rider would know to look for the blue light display on the day of the event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated an illumination controller configured to control an illumination provided in the vehicle, wherein the illumination controller is configured to determine a lighting mode of the illumination when a current day corresponds to the predetermined day or a day of the predetermined schedule, as taught by Arditi. Doing so would allow the vehicle to display a signal to help the rider distinguish the vehicle from any other vehicles Arditi: Par. 35; i.e., to help a set of matching provider and requestor find each other at a pick-up location).
Regarding claim 9, Kozloski in view of Buttolo and Arditi teaches the vehicle control system according to claim 8. Kozloski further teaches wherein the schedule information includes a regular event that is scheduled regularly or an irregular event that is scheduled irregularly (Kozloski: Col. 4, lines 30-32; i.e., an API can be run at computer system 200 to find meeting times for the passenger from that passenger's e-mail program; meetings are regularly scheduled events). 
Kozloski does not teach wherein the illumination controller is configured to make the lighting mode of 15the illumination different when the driving controller performs control relating to the regular event and when the driving controller performs control relating to the irregular event.
However, in the same field of endeavor, Arditi teaches wherein the illumination controller is configured to make the lighting mode of 15the illumination different when the driving controller performs control relating to the regular event and when the driving controller performs control relating to the irregular event (Arditi: Par. 34; i.e., display data 320 may include stored display patterns, sequences, colors, text, animation or other data to be displayed on the front and/or rear display. The display data 320 may also include algorithms for generating content and controlling how it is displayed. The generated content may be personalized based on information received from …the computing devices of the provider and/or requestor; the lighting pattern or color may be changed depending on the type of event).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system of Kozloski to have further incorporated wherein the illumination controller is configured to make the lighting mode of 15the illumination different when the driving controller performs control relating to the regular event and when the driving controller performs control relating to the irregular event, as taught by Arditi. Doing so would allow the vehicle to display a signal to help the rider distinguish the vehicle from any other vehicles Arditi: Par. 35; i.e., to help a set of matching provider and requestor find each other at a pick-up location).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661